Case 2:20-cv-04317-PSG-GJS Document 13 Filed 07/14/20 Page 1 of 1 Page ID #:49




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

  ANTHONY BOUYER                            CASE NO:
                                            2:20−cv−04317−PSG−GJS
                Plaintiff(s),
        v.
                                            ORDER SETTING SCHEDULING
  4348 VAN NUYS BOULEVARD LLC , et al.      CONFERENCE



               Defendant(s).




      This matter is set for a scheduling conference on September 14, 2020 at 02:00 PM.

   The Conference will be held pursuant to F.R.Civ. P. 16(b). The parties are reminded of

   their obligations to disclose information and confer on a discovery plan not later than

   21 days prior to the scheduling conference, and to file a joint statement with the Court

   not later than 14 days after they confer, as required by F.R. Civ.P. 26 and the Local

   Rules of this Court. In their F.R.Civ. P. 26(f) Report, the parties shall indicate whether

   they have agreed to participate in the Court's ADR Program, to private mediation or,

   upon a showing of good cause, to a Magistrate Judge for a settlement conference.
   Failure to comply may lead to the imposition of sanctions.

      IT IS SO ORDERED.


  DATED: July 14, 2020
                                        Philip S. Gutierrez
                                        United States District Judge
                                               −1−
